The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          December 31, 2020

                               2020COA175

No. 18CA1001, People v. Hayes — Vehicles and Traffic —
Registration, Taxation, and License Plates

     A division of the court of appeals considers whether section

42-3-203(3)(d)(1), C.R.S. 2020, requires affixing a temporary license

plate in the same location as a permanent rear license plate as

required by section 42-3-202(2)(a)(II)(A) to -(E), C.R.S. 2020. The

division concludes that it does.
COLORADO COURT OF APPEALS                                         2020COA175


Court of Appeals No. 18CA1001
Pueblo County District Court No. 17CR2034
Honorable William D. Alexander, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Andrew James Hayes,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                  Division V
                         Opinion by JUDGE BERGER
                            J. Jones, J., concurs
                         Pawar, J., specially concurs

                        Announced December 31, 2020


Philip J. Weiser, Attorney General, Gabriel P. Olivares, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Meredith E. O’Harris, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Andrew James Hayes, appeals his convictions for

 possession of a controlled substance and possession of drug

 paraphernalia. His only contention on appeal is that the trial court

 erred by denying his motion to suppress physical evidence found on

 his person during a booking search following a traffic stop.

¶2    As a matter of first impression, we hold that section

 42-3-203(3)(d)(I), C.R.S. 2020, read in conjunction with section

 42-3-202, C.R.S. 2020, requires affixing a vehicle’s temporary plate1

 in the same location as a permanent rear license plate. Because

 the car in which Hayes was riding did not have a temporary plate in

 the required location, the officer who stopped the car had

 reasonable suspicion to make and continue the stop. That holding

 requires us to reject Hayes’s Fourth Amendment challenge and

 affirm his convictions.

                           I.   Background

¶3    A police officer stopped the car in which Hayes was a

 passenger. The initial basis for the stop was that the officer could




 1 Section 42-3-203 uses the terms “temporary registration number
 plates,” “temporary license plates,” and “temporary plates”
 interchangeably. For clarity, we use the term “temporary plate.”

                                   1
 not see either a license plate or temporary plate on the car. After he

 stopped the car, the officer saw a temporary plate in the rear

 window. The officer asked the driver and passengers for their

 names and other identifying information.2 A warrant check

 disclosed outstanding arrest warrants for Hayes.

¶4    The officer arrested Hayes on the warrants and took him to

 jail. During booking, another officer found, in Hayes’s pocket, a

 plastic bag containing methamphetamine. As a result of this

 discovery, the prosecution charged Hayes with possession of a

 controlled substance.3

¶5    Hayes moved to suppress the evidence, claiming that the

 officer lacked reasonable suspicion to continue the encounter after

 he saw the temporary plate on the car and that the drug evidence

 was fruit of the unlawful stop. According to Hayes, the moment the




 2 Apart from his claim that the continued stop violated the Fourth
 Amendment, Hayes does not challenge on appeal the right of the
 officer to request this information.
 3 At trial, the defense tendered an instruction on the lesser

 nonincluded offense of unlawful possession of drug paraphernalia,
 and the jury convicted him of both the greater and lesser
 nonincluded offenses. See People v. Wartena, 2012 COA 12, ¶ 36.

                                   2
 officer saw the temporary plate, the officer was required to

 discontinue the stop.

¶6    After an evidentiary hearing, the trial court ruled that the

 officer had reasonable suspicion to continue the stop even after he

 saw the temporary plate in the rear window because the temporary

 plate was not in the location required by law. Alternatively, the

 court denied the suppression motion in reliance on the attenuation

 doctrine because of the outstanding arrest warrants.

                             II.   Analysis

           A.    Standard of Review and Issue Preservation

¶7    Review of a trial court’s suppression order is a mixed question

 of law and fact. People v. Tomaske, 2019 CO 35, ¶ 7. We defer to

 trial court findings of fact that are supported by competent evidence

 in the record and therefore are not clearly erroneous. People v.

 Carrion, 2015 CO 13, ¶ 8. We review questions of law de novo.

 Tomaske, ¶ 7.

                      B.    Reasonable Suspicion

¶8    The Fourth Amendment to the United States Constitution and

 article II, section 7 of the Colorado Constitution prohibit

 unreasonable searches and seizures.


                                    3
¶9     “Generally speaking, warrantless searches violate

  constitutional guarantees because they are presumptively

  unreasonable. When police obtain evidence in violation of the

  Fourth Amendment, the exclusionary rule ordinarily bars the

  prosecution from introducing that evidence against the defendant in

  a criminal case.” People v. Vaughn, 2014 CO 71, ¶ 10 (citations

  omitted).

¶ 10   However, there are exceptions to the warrant requirement.

  One exception is that an officer may make an investigative stop

  when there is reasonable suspicion. Terry v. Ohio, 392 U.S. 1,

  21-22 (1968); Stone v. People, 174 Colo. 504, 508, 485 P.2d 495,

  497 (1971).

              An investigatory stop, including a traffic stop,
              does not violate the Fourth Amendment’s
              protections when there are specific, articulable
              facts that give rise to an officer’s reasonable
              suspicion of criminal activity. In the context of
              traffic stops, an officer need only have a
              reasonable suspicion of a traffic violation —
              i.e., an objectively reasonable basis to believe
              that a driver has committed a traffic offense —
              in order to pull the driver over.

  Vaughn, ¶ 11 (citations omitted).




                                      4
¶ 11   Hayes contends that the stop was pretextual and that the

  officer made the stop because he thought the odds of finding an

  outstanding arrest warrant were high. However, an officer’s

  subjective intent is not relevant to the determination of whether

  reasonable suspicion exists. People v. Cherry, 119 P.3d 1081, 1083

  (Colo. 2005). Rather, reasonable suspicion is determined by looking

  at the articulable facts known to the officer. Id.

¶ 12   The United States Supreme Court has held that a traffic stop

  constitutes a seizure of “everyone in the vehicle, not just the driver.”

  Brendlin v. California, 551 U.S. 249, 255 (2007). Hayes, a

  passenger in the car, was therefore seized when the officer stopped

  the car.

¶ 13   At the suppression hearing, the officer testified that he

  stopped the car because he did not see a license plate or temporary

  plate on the car. The trial court credited this testimony and

  concluded that that the initial stop was supported by reasonable

  suspicion. The trial court also found, contrary to some of the

  officer’s testimony, that after the stop was made, the officer could

  and did see a temporary plate that contained the statutorily

  required content. But the trial court concluded that the temporary


                                     5
  plate was not affixed on the vehicle in the location required by law.

  Accordingly, the court ruled that the officer was justified in

  continuing the stop even after he saw a temporary plate. And once

  the officer discovered the outstanding arrest warrants, there was

  probable cause for Hayes’s arrest. See People v. Gouker, 665 P.2d

  113, 116 (Colo. 1983).

¶ 14   Relying on People v. Redinger, 906 P.2d 81, 84 (Colo. 1995),

  Hayes contends that the moment the officer saw the temporary

  plate any lawful stop ended and the continuing stop violated the

  Fourth Amendment. In a case similar to Redinger, the Tenth

  Circuit held that once the officer was able to read the temporary

  plate, any suspicion that the defendant had violated the license

  plate statute dissipated and the stop was no longer supported by

  reasonable suspicion. United States v. Edgerton, 438 F.3d 1043,

  1051 (10th Cir. 2006).

¶ 15   But in both Redinger and Edgerton, there was no issue

  regarding the location of the temporary plate. Indeed, after Redinger

  was decided, the General Assembly amended the temporary plate

  statute, addressing the required location of temporary plates.




                                     6
¶ 16   The question presented here is whether the law in effect at the

  time of the stop required the temporary plate to be affixed in the

  same location required for a rear license plate. If, as the trial court

  concluded and the Attorney General contends, a temporary plate

  must be affixed in the same location as a rear license plate, the

  officer was justified in continuing the stop, and the later discovery

  of the arrest warrants and the drugs did not violate the Fourth

  Amendment.

                       C.   Statutory Interpretation

¶ 17   Statutory interpretation is a legal question that we review de

  novo. Smith v. Exec. Custom Homes, Inc., 230 P.3d 1186, 1189

  (Colo. 2010). When interpreting a statute, we first look at its plain

  language. Id. When the plain language is clear, our job ends, and

  we must apply the statute as written. Id.

¶ 18   One of the relevant statutes, section 42-3-203(3)(d)(I),

  provides:

              By July 1, 2016, the department shall make
              temporary registration number plates or
              certificates so that each complies with the
              requirements of section 42-3-202, including
              being fastened, visible, and readable; except
              that a temporary plate is affixed only to the
              rear of the vehicle. The department shall


                                     7
             implement an electronic issuance system for
             temporary license plates. The department may
             promulgate rules to implement this system.

  (Emphasis added.)

¶ 19   This statute requires temporary plates to comply with the

  requirements of section 42-3-202. That statute contains specific

  requirements for the fastening of a rear license plate:

             (A) Horizontal at a height not less than twelve
                 inches from the ground, measuring from
                 the bottom of the plate;
             (B) In a place and position to be clearly visible;
             (C) Maintained free from foreign materials and
                 clearly legible;
             (D) At the approximate center of the vehicle
                 measured horizontally; and
             (E) Mounted on or within eighteen inches of
                 the rear bumper.

  § 42-3-202(2)(a)(II).

¶ 20   Hayes argued below and renews his argument here that the

  words “including being fastened, visible, and readable” in the

  temporary plate statute, section 42-3-203(3)(d)(I), implies the

  exclusion of all other requirements, such as the required location of

  the temporary plate. We reject this argument because the word

  “including” is ordinarily used as a word of enlargement rather than

  limitation. Cherry Creek Sch. Dist. No. 5 v. Voelker by Voelker, 859

  P.2d 805, 813 (Colo. 1993).

                                     8
¶ 21     The express language of section 42-3-203(3)(d)(I) requires that

  temporary plates must “compl[y] with the requirements of section

  42-3-202,” id., which specifies the location of a rear license plate.

  In our view, the only reasonable reading of these statutory

  provisions is that temporary plates must be fastened in the same

  location as the permanent rear license plate. This includes the

  requirements violated here — that the temporary plate be centered

  and within eighteen inches of the bumper. § 42-3-202(2)(a)(II)(D),

  (E).

¶ 22     While it is true, as the concurring opinion states, that the

  initial portion of section 42-3-203(3)(d)(I) appears to require action

  only by the Department of Revenue (Department), the language

  contained in section 42-3-202(2)(a)(II), regarding the required

  location of rear license plates cannot reasonably be read to impose

  obligations solely on the Department. The Department does not

  affix license plates to vehicles. The two statutes, read together,

  specify the required location of rear plates and, by extension,

  temporary plates.

¶ 23     Construed together, these statutes impose the obligation on

  owners and operators of motor vehicles to affix temporary plates in


                                      9
  the manner stated in section 42-3-202(2)(a)(II). To read these

  statutes otherwise would require us to ignore substantial portions

  of the statutes, which we are not permitted to do. See People v.

  Dunaway, 88 P.3d 619, 628 (Colo. 2004). Because this is the only

  reasonable construction of these statutes, we are not at liberty to

  consider legislative history. Rather, we apply the statute as written.

  Smith, 230 P.3d at 1189.

¶ 24   Because the officer did not see either a temporary plate or

  permanent license plate, he had reasonable suspicion to stop the

  car. The stop continued to be lawful even after the officer saw the

  temporary plate because it was not in the location required by law.

  Accordingly, the trial court correctly denied the suppression

  motion.4

                             III.   Conclusion

¶ 25   The judgment of conviction is affirmed.

       JUDGE J. JONES concurs.

       JUDGE PAWAR specially concurs.




  4 Because we affirm the suppression order based on the plain
  language of the statute, we do not address the attenuation doctrine.
  See People v. Cousins, 181 P.3d 365, 372 (Colo. App. 2007).

                                     10
       JUDGE PAWAR, specially concurring.

¶ 26   I agree with the majority’s ultimate conclusion that the display

  requirements for temporary registration number plates are the

  same as those for rear license plates. I write separately because I

  disagree that the plain language of the relevant statutes

  unambiguously compels this conclusion.

¶ 27   The majority concludes that “the express language” of the

  temporary registration number plate statute, section 42-3-203,

  C.R.S. 2020, requires a vehicle owner to display that number plate

  as described in section 42-3-202, C.R.S. 2020. I read section 42-3-

  202 differently. In my opinion, the express language of section 42-

  3-203 directs the Department of Motor Vehicles (DMV) how to make

  temporary registration number plates — it does not require a

  vehicle owner to do anything. I therefore conclude that the display

  requirements for temporary registration number plates are not

  evident from the plain language of either section 42-3-202 or

  section 42-3-203. Because the plain language is ambiguous, I

  resort to other tools of statutory construction to determine how the

  legislature intended temporary registration number plates to be




                                   11
  displayed. Based on these other tools, I arrive at the same place as

  the majority.

                          I. Statutory Interpretation

¶ 28   Statutory interpretation is a question of law we review de novo.

  People v. Iannicelli, 2019 CO 80, ¶ 19. Our primary task in

  construing a statute is to ascertain and give effect to the intent of

  the legislature. Id. To determine legislative intent, we look first to

  the plain language of the statute. Id. We must read and consider

  the statute “as a whole, giving consistent, harmonious, and sensible

  effect to all of its parts.” Id. at ¶ 20.

¶ 29   If the statutory language is clear and unambiguous, we must

  interpret the statute as written. Id. at ¶ 21. If, however, the statute

  is ambiguous, we may employ tools of statutory construction,

  including the statute’s legislative history, to discern legislative

  intent. Id.

                                A. Plain Language

¶ 30   Section 42-3-202(2)(a)(I)-(II) contains the display requirements

  for rear license plates:

                (I) The owner or driver of a motor vehicle shall
                securely fasten the license plate to the vehicle



                                       12
            to which it is assigned so as to prevent the
            plate from swinging.
            (II) Except when authorized by this article 3 or
            rule of the department, the rear license plate
            must be:
                  (A) Horizontal at a height not less than
                  twelve inches from the ground,
                  measuring from the bottom of the plate;
                  (B) In a place and position to be clearly
                  visible;
                  (C) Maintained free from foreign materials
                  and clearly legible;
                  (D) At the approximate center of the
                  vehicle measured horizontally; and
                  (E) Mounted on or within eighteen inches
                  of the rear bumper.

  (Emphasis added.) These provisions clearly and unambiguously

  instruct owners and drivers of motor vehicles as to the proper

  location and placement of “rear license plates.”

¶ 31   Separately, section 42-3-203(3)(d)(I) addresses temporary

  registration number plates:

            By July 1, 2016, the department shall make
            temporary registration number plates or
            certificates so that each complies with the
            requirements of section 42-3-202, including
            being fastened, visible, and readable; except
            that a temporary plate is affixed only to the
            rear of the vehicle. The department shall
            implement an electronic issuance system for
            temporary license plates. The department may
            promulgate rules to implement this system.




                                   13
  (Emphasis added.) This provision instructs the DMV on the proper

  creation of “temporary registration number plates or certificates.”

  Although it mandates that the DMV shall make temporary

  registration number plates so that they can be displayed as

  described in section 42-3-202 (the rear license plate provision),

  nothing in section 42-3-203 instructs vehicle owners that they shall

  display temporary registration number plates in a certain way. Put

  differently, the plain language of section 42-3-203 tells the DMV

  how to make temporary registration number plates; it says nothing

  about how or where vehicle owners or drivers must display them.

¶ 32   Moreover, the plain language of the statutory scheme does not

  provide that “temporary registration number plates” are a type of

  “rear license plate” such that the display requirements for “rear

  license plates” would unambiguously apply to “temporary

  registration number plates.” There is no statutory definition of

  “temporary registration number plates” or “rear license plates.”

¶ 33   The majority states that reading ambiguity in the statutes as I

  do “would require us to ignore substantial portions of the statutes.”

  But the majority does not identify, and I cannot discern, which




                                    14
  parts of the two statutes I am ignoring by reading the statutes as I

  do.

¶ 34    I therefore disagree with the majority that the plain language

  of the statutes unambiguously instructs vehicle owners and drivers

  to display temporary registration number plates in the same

  manner as rear license plates. The plain language of the statutes

  directs the DMV how to make temporary registration number

  plates. And it directs vehicle owners and drivers how to display

  rear license plates. But the statutes do not make clear whether

  temporary registration number plates are a type of rear license

  plate, nor do the statutes separately instruct vehicle owners or

  drivers how to display temporary registration number plates.

¶ 35    Because the statutes are ambiguous about how to display

  temporary registration number plates, I must look beyond the plain

  language of the statutes to determine the legislature’s intent. I look

  first to the legislative history and other sections of the statute in an

  effort to give “consistent, harmonious, and sensible effect to all of

  its parts.” See Iannicelli, ¶¶ 20-21. Lastly, I turn to the General

  Assembly’s stated objectives in implementing amendments to the

  statutes.


                                     15
                             B. Legislative History

¶ 36   In 2015, the General Assembly substantially amended the

  license plate statutes to address statutory requirements for

  temporary registration plates. See Ch. 334, 2015 Colo. Sess. Laws

  1358-61.

¶ 37   Before these amendments, section 42-3-202 provided for the

  proper placement of “number plates” on motor vehicles. See § 42-3-

  202(2)(a), C.R.S. 2014. And the DMV was permitted to “issue

  individual temporary registration number plates, tags, or

  certificates” to motor vehicle owners. § 42-3-203(3)(a)(I), C.R.S.

  2014. Owners and drivers were not instructed by any statutory

  provision on where to mount “temporary registration number

  plates, tags, or certificates.”

¶ 38   After the 2015 amendments, vehicle owners and drivers were

  instructed by section 42-3-202 to mount “the license plate to the

  vehicle” and that “each license plate” had to be

             (A) Horizontal at a height not less than twelve
             inches from the ground, measuring from the
             bottom of the plate;
             (B) In a place and position to be clearly visible;
             (C) Maintained free from foreign materials and
             clearly legible; and



                                     16
            (D) At the approximate center of the vehicle
            measured horizontally.

  Ch. 334, sec. 2, § 42-3-202, 2015 Colo. Sess. Laws 1360. The “rear

  license plate” specifically had to be “mounted on or within eighteen

  inches of the rear bumper.” Id.

¶ 39   Simultaneously, the 2015 amendments newly instructed the

  DMV to begin creating, on July 1, 2016, “temporary registration

  number plates or certificates so that each complies with the

  requirements of section 42-3-202, including being fastened, visible,

  and readable; except that a temporary plate is affixed only to the

  rear of the vehicle.” Ch. 334, sec. 1, § 42-3-203(3)(d)(I), 2015 Colo.

  Sess. Laws 1359. Additionally, all references to “temporary

  registration number tags” were removed from section 42-3-203. Id.

  (emphasis added).

¶ 40   In 2018, the General Assembly further refined the

  requirements for mounting license plates under section 42-3-202.

  See Ch. 85, sec. 1, § 42-3-202, 2018 Colo. Sess. Laws 685-86. The

  statutes now provide distinct requirements for “rear license plate”

  and “front license plate” mounting. The requirements for rear

  license plates remain unchanged from 2015, § 42-3-202(2)(a)(II),



                                    17
  and front license plates must now be mounted horizontally on the

  front of the vehicle in a location designated by the manufacturer,

  § 42-3-202(2)(a)(III).

¶ 41   Also through the 2015 amendments, the General Assembly

  amended section 17-24-109.5, C.R.S. 2014 — the statute that

  instills in Colorado’s division of correctional industries the authority

  to utilize inmates to create license plates. The statute was amended

  to include “temporary registration number plates” among the types

  of license plates to be created by Colorado’s division of correctional

  industries. 2015 Colo. Sess. Laws at 1359. And “temporary

  registration number plates” is included in addition to “motor vehicle

  license plates, validating tabs or decals, road signs, markers, and

  metal badges.” 2015 Colo. Sess. Laws at 1360-61. But this only

  adds ambiguity to the interpretation of sections 42-3-202 and 42-3-

  203. The amendment to section 17-24-109.5 indicates that

  “temporary registration plate” is distinct from, and not subsumed

  within, “license plate.” Consequently, because the General

  Assembly did not similarly include “temporary registration number

  plate” in addition to “rear license plate” in the amendments to

  section 42-3-202, it is reasonable to conclude that the omission was


                                    18
  intentional. Zamarripa v. Q & T Food Stores, Inc., 929 P.2d 1332,

  1339 (Colo. 1997) (“Under the ordinary rule of statutory

  construction requiring us to give effect to the plain meaning of a

  statute’s wording . . . [an] omission must be viewed as intentional

  and given effect.”). Moreover, in connection with the 2018

  amendments, the General Assembly did not add “temporary

  registration number plate” in addition to “rear license plate” to

  section 42-3-202. The omission could therefore indicate that the

  General Assembly did not actually intend to mandate that owners

  and drivers affix temporary registration number plates to vehicles in

  the same manner as permanent rear license plates.

              C. Stated Purpose of the 2015 Amendments

¶ 42   Lacking resolution, I turn finally to the General Assembly’s

  stated purpose for the 2015 amendments to these statutes:

            The bill directs the department of revenue to
            ensure that temporary motor vehicle
            registration number plates, tags, or certificates
            meet the existing statutory requirements for
            attachment, visibility, and readability that
            apply to permanent plates. This will result in a
            new type of plastic temporary registration plate
            that is affixed to the rear of the vehicle where
            permanent license plates are placed. Two
            additional requirements are added to the
            placement of license plates: The plates must be


                                    19
             located at the approximate center of the
             vehicle measured horizontally and the rear
             license plate must be mounted on or within 18
             inches of the rear bumper.

  S.B. 15-090, 70th Gen. Assemb., First Reg. Sess., Updated Bill

  Summary (Colo. 2015), https://perma.cc/ZGY4-QJX3 (emphasis

  added); see also Office of Legislative Legal Services, 2015 Digest of

  Bills Enacted by the Seventieth General Assembly 113 (June 2015),

  https://perma.cc/5EQM-9J9Y (“This will result in a new type of

  plastic temporary registration plate that is affixed to the rear of the

  vehicle where permanent license plates are placed.”).

¶ 43   Similarly, the summary of the legislation according to the bill’s

  fiscal note indicates the following:

             The bill, as amended . . . requires that
             temporary motor vehicle registration plates
             and certificates meet the same statutory
             requirements regarding attachment, visibility,
             and readability as permanent plates, except
             that a temporary plate is only required to be
             affixed to the rear of the vehicle.

  Legislative Council of the Colo. Gen. Assembly, Fiscal Note on S.B.

  15-090, at 1 (Feb. 25, 2015) (emphasis added).

¶ 44   The General Assembly clearly articulated the purpose of the

  2015 amendments in both the bill’s summary and fiscal note.



                                     20
  Based on the General Assembly’s stated objective, rather than the

  plain language of the statutes, it is clear to me that the General

  Assembly intended for vehicle owners and drivers to mount

  “temporary registration plate[s] . . . to the rear of the vehicle where

  permanent license plates are placed.”

                               II. Conclusion

¶ 45      Accordingly, I conclude — as the majority has — that

  temporary registration number plates must comply with the

  requirements for rear license plates under section 42-3-202(2)(a)(II),

  including that the temporary plate be centered and within eighteen

  inches of the bumper.

¶ 46      And consequently, because the car in which Hayes was a

  passenger did not display the temporary plate in the correct

  location, I agree with the majority’s conclusion that the officer who

  stopped the car had reasonable suspicion to make and continue the

  stop.




                                     21